DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 21, 25, 27-28, 30 and 32-36 are pending in the present application.

Withdrawn Rejections
The rejection of claims 21, 25, 27 and 30-36 under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 6,342,546) and Maeda et al. (JP 9-157550 A) in view of Buchalter (US 2006/0127457 A1) is hereby withdrawn in view of the amendment to state that adding an additional amount of the antimicrobial agent to the electrodeposition system to reduce the microbial population by at least 5% after seven days.  Applicant’s Remarks filed 22 October 2021 assert that neither Kato, Maeda, nor Buchalter teach or suggest a method of using a bismuth containing anti-microbial agent where the bacterial and fungal growth is monitored and additional antimicrobial agent is added to reduce the microbial population by at least 5% after seven days.
The rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 6,342,546) and Maeda et al. (JP 9-157550 A) in view of Buchalter (US 2006/0127457 A1) as applied to claims 21, 25, 27 and 30-36 above, further in view of Hartung et al. (US 2009/0258981 A1) is also withdrawn for the same reasons.
The rejection of claims 21, 25, 27 and 30-36 under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (US 6,342,546) and Maeda et al. (JP 9-157550 A) in view of Buchalter (US 2006/0127457 A1) is withdrawn for the same reasons as above.
The rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (US 6,342,546) and Maeda et al. (JP 9-157550 A) in view of Buchalter (US 2006/0127457 A1) as applied to claims 21, 25, 27 and 30-36 above, further in view of Hartung et al. (US 2009/0258981 A1) is withdrawn for the same reasons.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 30 states that the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 25, 27-28, 30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Grosse-Brinkhaus et al. (US 2005/0234149 A1) in view of Buchalter (US 2006/0127457 A1). 
Grosse-Brinkhaus et al. teach that in the field of electrocoat materials as well the bacterial and/or fungal infestation of the tanks filled with the electrocoat material presents a serious problem.  Problems are also posed, however, by bacterial and/or fungal infestation of the other components used in the electrocoating process, such as the ultrafiltrate, the recirculated material, the anolyte, the make-up material, etc.  This may give rise to any of a very wide variety of problems, such as surface defects in the deposited paint film, impaired leveling, coagulation of the electrocoat material, etc. ([0003]).
Grosse-Brinkhaus et al. teach electrocoat materials which feature enhanced bacterial resistance without adverse effects on other properties such as stability and particle size of the binder dispersion or surface quality of the deposited electrocoat 
Grosse-Brinkhaus et al. further teach that pigments are incorporated preferably in the form of pigment pastes or pigment preparations into the EC materials. The use of bismuth compounds (C) brings about an extremely high resistance of the EC materials of the invention to infestation by microorganisms.  This high resistance is retained even in the case of intensive operation of the electrocoating baths of the invention, where large quantities of fresh EC material and thus further nutrient for the microorganisms are supplied ([0080]).  Grosse-Brinkhaus et al. teach pigment pastes comprising the bismuth compound ([0119]-[0123]).
Regarding the step of monitoring bacterial and fungal growth and adding additional antimicrobial agent to reduce the microbial population by at least 5% after 7 days, Grosse-Brinkhaus et al. teach exposing electrocoating baths comprising the bismuth compound to adapted microbes from contaminated cathodic electrocoat bath material, and testing 
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to add additional bismuth antimicrobial agent as part of the binder dispersion or pigment paste in order to reduce the microbial counts, such as by at least 5%.
Grosse-Brinkhaus et al. do not explicitly disclose combining bismuth aluminate with an organic bismuth-containing antimicrobial agent, as instantly claimed.  Buchalter teaches bismuth aluminate, bismuth citrate, bismuth gallate, bismuth salicylate and mixtures thereof are antibacterial compounds ([0045]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to combine known bismuth-containing antimicrobial agents, such as bismuth aluminate, with the bismuth-containing antimicrobial agents of Grosse-Brinkhaus et al. in order to prepare electrocoat materials which feature enhanced bacterial resistance without adverse effects on other properties.
Such would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In the instant case both bismuth aluminate and the bismuth carboxylates are taught to be antimicrobial agents.  Given that bismuth aluminate and bismuth carboxylates are both antimicrobial, a person having ordinary skill in the art would reasonably expect the combination of bismuth aluminate with the bismuth carboxylates of Grosse-Brinkhaus et al. would yield electrocoat materials which feature enhanced bacterial resistance without adverse effects on other properties.
Regarding instant claim 25, Grosse-Brinkhaus et al. teach bismuth carboxylates as an antimicrobial agent for electrocoat materials, preferably bismuth subsalicylate.  Buchalter teaches bismuth aluminate, bismuth citrate, bismuth salicylate and mixtures thereof are antibacterial compounds ([0045]).
It would have been prima facie obvious to select bismuth citrate as the bismuth carboxylate since Grosse-Brinkhaus et al. teach that particularly advantageous effects arise if the bismuth carboxylates are formed from carboxylic acids selected from the group consisting of aliphatic carboxylic acids which other than the carboxylic acid preferably contain no further functional groups and of aromatic carboxylic acids, and Buchalter teaches that bismuth citrate and bismuth salicylate are functionally equivalent antibacterial compounds.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of 
A person having ordinary skill in the art would have reasonably predicted that substituting bismuth citrate or the bismuth carboxylates of Grosse-Brinkhaus et al. would yield a microbial resistant electrocoat material.
Regarding instant claims 27-28, Grosse-Brinkhaus et al. teach both cathodic and anodic systems ([0031]-[0043]).
Regarding instant claim 30, Grosse-Brinkhaus et al. teach that the bismuth compounds reduce microbial counts to numbers that are not significant ([0128]).
Regarding instant claim 32, Grosse-Brinkhaus et al. teach that the bismuth carboxylates are employed preferably in an amount of from 0.05 to 4% by weight, based on the solids of the electrocoat material ([0024]).
Regarding instant claim 33, Grosse-Brinkhaus et al. teach that the electrocoat materials are applied conventionally by immersing an electrically conductive substrate in an electrocoating bath of the invention ([0081]).  Grosse-Brinkhaus et al. teach that the use of bismuth compounds brings about an extremely high resistance of the electrocoat materials of the invention to infestation by microorganisms.  This high resistance is retained even in the case of intensive operation of the electrocoating baths of the invention, where large quantities of fresh EC material and thus further nutrient for the microorganisms are supplied ([0080]).  Therefore, it would have been prima facie obvious to include the bismuth compounds of Grosse-Brinkhaus et al. in a continuous 
Regarding instant claims 34 and 36, Grosse-Brinkhaus et al. teach including bismuth compounds in the binder dispersion and the pigment paste ([0101]-[0121]).
Regarding instant claim 35, Grosse-Brinkhaus et al. teach compositions comprising a binder resin and a pigment paste ([0123]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616